 



Exhibit 10.2
GMP Amendment Number 11
     This Separate GMP Amendment is executed this 13th day of April, 2007, by
Gaylord National, LLC (“Owner”) and Perini Tompkins Joint Venture (“Construction
Manager”) pursuant to the Agreement dated May 9, 2005 (“Agreement”) executed by
the parties for the performance by the Construction Manager of certain
construction work and construction management services for the Gaylord National
Harbor Resort and Convention Center Project (“the Project”) as identified
therein,

  1.   Pursuant to the Agreement, Construction Manager hereby agrees that the
Guaranteed Maximum Price (“GMP”) for the Work to be performed on the Project
(including all Work under this GMP Amendment Number 11 and all Work previously
authorized pursuant to GMP Amendments shall be $536,181,691 and that the GMP is
accounted as follows: (a) the Preconstruction Services equals $350,000, (b) the
Construction Manager’s Lump Sum General Conditions equals $23,573,680, (c) the
Cost of the Work equals $484,716,405, (d) the Construction Manager’s Fee equals
$16,135,361, (e) Contingency equals $11,099,534, (f) Insurance equals $56,154,
and (g) the Mock-up Room cost of Work equals $250,557.     2.   For the purposes
of this GMP Amendment Number 11, “Phase Two” shall be defined as the five
hundred room seven-story addition to the Project with 28,000 square feet of
meeting space plus support area. The parking garage has been expanded in Phase
II to accommodate the additional parking required.     3.   Reference Article 5
Contract Sum of the Agreement and relevant Paragraphs and subparagraphs:

The first subparagraph only of Paragraph 5.1 is hereby deleted and replaced with
the following:
5.1 The Owner shall pay the Construction Manager in current funds for the
Construction Manager’s performance of the Contract, the Contract Sum consisting
of the Cost of the Work as defined in Article 7, the Fixed General Conditions
established in Section 5.2.1.2 and the Construction Manager’s Fee. The
Construction Manager’s Fee shall be calculated as a product of the fee
percentage of three and one quarter percent (3.25%) and the Fee Adjusted Cost of
the Work. The Fee Adjusted Cost of Work is defined as the Cost of the Work as
defined in Article 7 minus $30,000,000. The Construction Manager’s Fee shall not
exceed Twenty-One Million Five Hundred Twenty-Five Thousand Eight Hundred Sixty
Dollars ($21,525,860). The Construction Manager’s Fee shall be the Construction
Manager’s sole compensation for its profit, home office services and
supervision, overhead and for any and all other costs or expenses incurred in
connection with the performance of the Work, except for items specifically
included in the Cost of the Work and Fixed General Conditions. There shall be no
increase in the Construction Manager’s Fee by reason of any increase in the Cost
of the Work affected by Change Order or Change Directive or by a claim of
Construction Manage following the establishment of the contract price in each
GMP Amendment or separate GMP Amendment except as specifically agreed in this
GMP Amendment Number 11.

 



--------------------------------------------------------------------------------



 



      The provisions of Article 5 are not otherwise altered by Paragraph 3 of
GMP Amendment Number 11.     4.   Reference Article 5 Contract Sum of the
Agreement and relevant Paragraphs subparagraphs:         In consideration of the
work to be performed under Phase Two, the Fixed General Conditions, as more
fully defined and described in subparagraph 5.2.1.2 of the Agreement, are hereby
increased to a lump sum amount of $23,573,680. This lump sum amount includes all
Fixed General Conditions for the Work at the Project. The provisions of
subparagraphs 5.2.1.2 of the Agreement remains in full force and effect and are
not otherwise amended by the increase in the Fixed General Conditions
facilitated by this GMP Amendment Number 11.

                      OWNER       CONSTRUCTION MANAGER     GAYLORD NATIONAL, LLC
      PERINI TOMPKINS JOINT VENTURE    
By:
  Gaylord Hotels, Inc. sole member                
 
                   
By:

  /s/ David C. Kloeppel
 
Name: David C. Kloeppel       By:
  /s/ Mark Makary
 
Name: Mark Makary    

  Title:   EVP         Title:   Principal in Charge    

 